Citation Nr: 9908330	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-17 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from April 1943 to October 
1943.  The appellant is the veteran's surviving spouse.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
in July 1995 which denied the claimed benefits.  

In June 1997, a hearing was held at the RO before Richard M. 
Turano, who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).  However, Mr. Turano is no longer employed at the 
Board.  In October 1998, the Board wrote to the appellant 
inquiring whether she desired another personal hearing, 
indicating that if no response was received from her within 
30 days, it would be assumed that she did not wish another 
hearing.  The Board has received no response from the 
appellant.  


FINDINGS OF FACT

1.  The veteran died in February 1995.  The immediate cause 
of death listed on the death certificate was cardiopulmonary 
arrest, due to or as a consequence of congestive heart 
failure and aspiration pneumonia.  

2.  At the time of his death, service connection was in 
effect for anxiety state, rated noncompensably disabling.  

3.  The appellant's claim for service connection for the 
cause of death is not accompanied by supporting medical 
evidence and the claim is not plausible.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The report of the veteran's induction examination notes no 
abnormal clinical findings regarding either the 
cardiovascular or respiratory systems or any pertinent 
complaints.  He was hospitalized in May and June 1943 for 
evaluation of complaints of shortness of breath.  The veteran 
reported at that time that he had had heart trouble for the 
past nine years manifest by shortness of breath on extreme 
exertion.  He indicated that he had little trouble, except 
when he would run.  He stated that the shortness of breath 
was accompanied by some transient, mild precordial pain that 
lasted no more than 2-3 minutes.  The pain would be present 
only after severe exertion, never at rest.  The veteran also 
reported having occasional mild dizziness on arising form a 
supine position, but he denied any syncope.  He also denied 
having any edema, nocturnal dyspnea, or other cardiac 
symptoms.  No abnormal cardiac or respiratory clinical 
findings or diagnoses were recorded.  The veteran's blood 
pressure on admission was reported as 126/70 and readings 
during the hospitalization varied from 110/70 to 120/80.  The 
electrocardiogram was reported as being within normal limits.  
On follow-up in the outpatient clinic in July 1943, blood 
pressure readings varied from 110/80 to 148/85.  Hypertension 
was not diagnosed.  The veteran was again hospitalized for 
evaluation in September and October 1943.  It was noted that 
he had a lifetime of neurotic behavior, with temper tantrums, 
feelings of frustration, and anxiety.  The examiner's 
impression was chronic hysteria.  The examiner also noted 
that the veteran had vasomotor instability with a labile 
blood pressure; one reading of 162/86 was recorded.  A 
service department examiner also noted that the veteran was 
hospitalized for two years prior to service for treatment of 
tuberculosis, although there was no evidence of that 
condition during service.  The examiner concluded that, in 
the absence of any organic findings, as well as the report 
that the veteran presented a markedly labile, unstable 
cardiovascular system, the indicated diagnosis was 
"psychoneurosis, anxiety state, chronic, moderate, with 
psychosomatic (cardiovascular) features."  

A VA examiner in December 1946 recorded a blood pressure of 
152/110.  The cardiovascular and respiratory systems were 
noted to be normal.  The veteran stated that his mental 
status had improved and he had had no periods of depression.  
A psychiatrist reported that the veteran was subdued and 
emotionally flattened, but was in good contact with his 
surroundings.  The examiner indicated that all objective 
tests were normal, but the veteran appeared moderately tense.  
No other pertinent abnormal clinical findings were recorded.  
The residuals of the service-connected anxiety state were 
characterized as slight.  

A VA electrocardiogram obtained in May 1949 was interpreted 
as being within normal limits.  

Private medical records dated from November 1982 to February 
1995, including the records of the hospitalization beginning 
in late January 1995 during which the veteran died, reflect 
diagnoses of congestive heart failure, hypertension, 
hypertensive cardiovascular disease, transient ischemic 
attacks, ischemic cardiomyopathy, mild renal failure, repair 
of an abdominal aortic aneurysm, episodic confusion, moderate 
chronic recurrent obstructive pulmonary disease (COPD), 
tuberculosis as a child, coronary artery disease, myocardial 
infarction, cholecystectomy, status post-pacemaker insertion, 
seizures, and emotional lability.  The medical treatment in 
recent years primarily concerned the veteran's complaints of 
recurrent shortness of breath, due to his COPD and cardiac 
disease; confusion; transient ischemic attacks and 
cerebrovascular accidents; and hypertension.  There is no 
evidence of any abnormal clinical findings or treatment for 
the service-connected psychiatric disability.  The records do 
not indicate that any examiner related any of the veteran's 
medical problems to the service-connected anxiety state or 
otherwise to service.  

The veteran died in February 1995 while hospitalized at a 
private facility.  The cause of death listed on the death 
certificate was cardiopulmonary arrest, due to or as a 
consequence of CHF (congestive heart failure) and aspiration 
pneumonia.  An autopsy was not performed.  

A personal hearing was conducted at the RO in June 1997 
before a Member of the Board at which the appellant presented 
testimony.  She indicated that the veteran had been treated 
at a VA facility after his return from service.  (A later 
request for those records was unsuccessful; the facility 
indicated that there was no record of the veteran's 
treatment.)  The appellant also stated that the veteran was 
treated by other physicians over the years, but that attempts 
to obtain the records of that treatment had also been 
unsuccessful.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Veterans Appeals (Court) held that 
a claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual' that the claim is plausible."  For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
appellant's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet her burden merely by 
presenting lay testimony, including her own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

The evidence in this case shows that service connection for 
anxiety state was established upon the veteran's separation 
from service.  Although the disability was initially rated 
10 percent disabling, the report of a VA compensation 
examination in 1946 indicates that his symptoms at that time 
were slight, and the rating was reduced to noncompensable.  
There is no medical evidence that the service-connected 
psychiatric disability caused the veteran any significant 
impairment at any time after service.  In fact, there are no 
available medical records at all dated between 1949 and 1982.  

The only reference to any psychiatric disorder contained in 
the medical records in recent years is the listing of 
emotional lability among the veteran's diagnoses in the 
January 1995 hospital records.  No pertinent clinical 
findings were recorded at that time and there is no 
indication that any treatment was provided for the disorder.  
Moreover, there is no medical evidence whatsoever that the 
service-connected anxiety state contributed in any way to the 
veteran's death, as contended by the appellant.  

The medical record indicates that the veteran died of 
cardiopulmonary arrest, due to congestive heart failure and 
aspiration pneumonia.  The aspiration pneumonia appears to 
have occurred during the veteran's last hospitalization.  His 
congestive heart failure, however, had been treated for a 
number of years, in connection with his known cardiac disease 
and hypertension.  He also had had at least one stroke, as 
well as recurrent transient ischemic attacks, and COPD.  

The Board notes that the appellant's assertions regarding a 
link between the veteran's service-connected disability and 
the heart disease that caused his death are not entitled to 
any probative weight, because, as a lay person, her comments 
do not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In order 
to meet the requirements of Caluza in this case, there must 
be medical evidence of a nexus between service or the 
veteran's service-connected psychiatric disability and the 
disorder(s) that caused his death.  

However, in this case, there is no medical evidence 
whatsoever connecting the veteran's known cardiovascular 
disease, hypertension, respiratory disease, or aspiration 
pneumonia to service or to his service-connected anxiety 
state.  Although labile blood pressure readings were noted in 
service and on VA compensation examination in 1946, 
hypertension was not diagnosed.  The record does not reflect 
a diagnosis of hypertension until the 1980s.  Moreover, no 
subsequent physician has indicated that the readings noted in 
service constituted the onset of hypertension in this 
veteran.  In short, there is no medical evidence of the 
required nexus between the cause of the veteran's death and 
service or his service-connected disability.  Lacking such 
evidence, the appellant's claim is not plausible and so is 
not well grounded.  In the absence of a well grounded claim, 
the appellant's claim must be denied.  


ORDER

A well grounded claim not having been presented, service 
connection for the cause of the veteran's death is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals
